MEMORANDUM OF DECISION.
John Lawton appeals the judgment of the Superior Court (Androscoggin County; Delahanty, J.), affirming his conviction in District Court (Lewiston; Scales, J.) for knowingly failing to support his dependents under 17-A M.R.S.A. § 552 (1983). Contrary to Lawton’s argument, the colloquy between trial counsel and the District Court shows that the District Court recognized the limited evidentiary value of the prior civil contempt orders. We conclude, after viewing the evidence in the light most favorable to the State, that the District Court could find beyond a reasonable doubt every element of the crime charged. State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
JUDGMENT AFFIRMED.
All concurring.